Citation Nr: 0822319	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

1. Entitlement to a rating in excess of 40 percent for a 
chronic low back strain.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran had periods of active duty for training from June 
15, 1985 to June 29, 1985 and from June 14, 1986 to June 28, 
1986, as well as other unspecified periods of active duty for 
training from December 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in St. Louis, Missouri, which continued a 40 percent 
evaluation for a chronic low back strain and denied 
entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

Subsequent to the issuance of the June 2006 Supplemental 
Statement of the Case (SSOC), and prior to the certification 
of this appeal, the veteran submitted additional evidence 
reflecting VA evaluation of her low back.  This evidence was 
associated with the record in July 2006.  The RO has taken no 
additional development or adjudication of the issue since 
that time.  The law requires that the RO consider the 
evidence added to the record since the June 2006 SSOC, 
readjudicate the claim, and issue an appropriate SSOC.  38 
C.F.R. §§ 19.31, 19.37 (2007).  

The veteran was afforded a VA examination in October 2005.  
While this examination does not appear to be "dated," there 
is some indication in the record that the veteran's chronic 
low back strain may have since gotten worse.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(stating that where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  Therefore, this issue must 
be remanded in order to schedule the veteran for a new VA 
examination.  

Furthermore, on remand, the AOJ should also obtain any 
records of VA medical treatment for the low back from May 
2006 to the present.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); see also 38 U.S.C.A. § 5103(a) (West 
2002).  The Board notes that the notice in the present case 
was issued prior to the decision in Vazquez-Flores; 
therefore, it does not take the form prescribed in that 
case.  As this case is being remanded for other matters, the 
AOJ now has the opportunity to correct any defects in the 
Veterans Claims Assistance Act of 2000 (VCAA) notices 
previously provided to the veteran.  

In regard to the veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with the severity 
of any and all service-connected conditions and any pending 
increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Therefore, the Board cannot fairly proceed in 
adjudicating this issue until any outstanding matter with 
regard to the veteran's claim for an increased rating for a 
chronic low back strain has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
corrective VCAA notice, pursuant to the 
holding in Vazquez-Flores v. Peake, that 
includes the following: 

a)  Notice to the veteran that she must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of her service-
connected disability and the effect that 
worsening has on her employment and daily 
life; and

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007), the formula 
for rating lumbosacral or cervical 
strain, and any other applicable 
diagnostic codes and of the fact that her 
rating will be determined by applying the 
relevant Diagnostic Codes.

2.  The AOJ should also obtain any 
outstanding VA medical records for 
treatment of the low back from May 2006 
to the present.  

3.  In addition, the AOJ should schedule 
the veteran for an appropriate VA 
examination to determine the current 
severity of her service-connected chronic 
low back strain.  The claims folder must 
be made available to the examiner and the 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should describe all findings 
in detail and explain the rationale for 
any conclusions reached.  

4.  Thereafter, the AOJ should 
readjudicate the claims for an increased 
rating and for TDIU.  All new evidence 
received since the issuance of the June 
2006 SSOC should be reviewed.  If the 
benefits sought on appeal are not 
granted, the veteran and her 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




